Citation Nr: 0519474	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the postoperative 
residuals of prostate cancer, including as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1965 to June 
1967.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing in July 2003.  The case was 
previously before the Board and was remanded in February 
2004.  


FINDINGS OF FACT

1.  The veteran was not exposed to herbicides during service.

2.  Prostate cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
prostate cancer otherwise related to such service.  


CONCLUSION OF LAW

Prostate cancer, including as due to herbicide exposure, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2004 
RO letter and December 2002 statement of the case have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the RO letter and statement of the case the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the April 2004 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, VCAA notice was furnished subsequent to the 
rating decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the statement of the case 
and the April 2004 RO letter regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  The 
veteran submitted new evidence, while his claim was on 
appeal, indicating he understood his rights to produce 
evidence.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and VA medical records.  The Board 
notes that a VA examination for the veteran's claim has not 
been given.  However, given the fact that there is no 
evidence of prostate cancer in-service and no evidence of 
herbicide exposure, the Board concludes that the record as it 
stands includes sufficient competent evidence to decide the 
claim and that no VA examination with etiology opinion is 
necessary.  38 C.F.R. § 3.159(c)(4).  The RO requested from 
the veteran's service department verification of exposure to 
herbicides and the response was negative.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebutable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2004).  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of date of onset.  38 C.F.R. § 
3.309(e), Note 2.

There is no evidence that the veteran served in Vietnam and 
neither does the veteran contend that he served there.  
Instead, the veteran contends that he served in Korea and was 
exposed to herbicides there.  Service personnel records 
confirmed that the veteran served in Korea for over a year.  
The RO duly requested information from the service 
department, but in a September 2001 response the service 
department indicated that there was no record of exposure for 
the veteran.  Under the circumstances, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the veteran was exposed to herbicides.  The 
presumptive provisions of 38 U.S.C.A. § 1116 are therefore 
not for application.

The veteran also maintains that his prostate cancer is 
related to his exposure to certain fuels during active 
service.  Specifically, the veteran contends that he was 
exposed to sulfuric acid, gasoline, diesel fuel, motor oils, 
hydraulic fluids, fumes from burnt welding rods, and fumes 
from generators.  The veteran believes that his exposure to 
these fuels and fumes caused his prostate cancer.  The 
veteran has also claimed that he was treated for an enlarged 
prostate during service. 

Service medical records are negative for the diagnosis of and 
treatment of prostate cancer.  Service medical records 
reflected the veteran was admitted and treated at the 
dispensary in March 1966 for swelling of the penis for 4 
days.  The veteran was treated with hot soaks without relief, 
the diagnosis was paraphimosis, and he was discharged within 
two days.  There appears to be no examination prior to 
discharge.

Post-service medical records revealed a diagnosis of prostate 
cancer and subsequent bilateral pelvic lymph node dissection, 
radicle retropubic prostatectomy in May 1998.  VA treatment 
notes indicated follow up through urology with urinary 
incontinence through December 2002.  Private medical records 
from Rapides Regional Medical Center reflected that a 
cystoscopy, transurethral incision of bladder neck 
contracture was performed in October 2000.  Private treatment 
records reflected follow-up care by urology from October 1999 
through July 2003.  A July 2003 letter from Doctor Lance E. 
Templeton, M.D., FACS indicated that the veteran had been 
treated by him since October 1999 for his incontinence which 
began after his radical prostatectomy.  Dr. Templeton 
performed the bladder neck contracture.  The veteran has also 
been treated by Doctor Leo Lowentritt, J.r., M.D. of an 
urology clinic.  

The veteran has submitted various internet articles both 
medical and legal asserting a relationship between diesel 
engine exhaust and fuel and ingredients in gasoline and 
cancer.  The veteran submitted a photo of a diesel powered 
generator that he claims was at one of his work sites in 
Korea.  The veteran also submitted a photo of a volume of 
pads he must wear as a result of his prostate cancer as well 
as the cost of these pads.           

The veteran developed prostate cancer, which was treated in 
May 1998.  The veteran continues to have residuals from his 
prostate cancer.  However, there is no evidence of a link 
between the veteran's cancer and service.  The veteran did 
not have cancer in-service and did not develop cancer for 
more than 30 years after service.  As already noted, the 
evidence is against a finding that the was exposed to 
herbicides during service.  The evidence is also against a 
finding that the veteran's particular cancer is causally 
related to any exposure to fuels and exhaust during service.  
Although the veteran is of the opinion that such exposure 
caused his cancer, the veteran is not a trained medical 
professional and it is not shown that he is competent to 
render a medical diagnosis.  Medical diagnoses and opinions 
as to medical etiology require diagnostic skills and must be 
made by trained medical personnel.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The various medical articles that the 
veteran has submitted are general in nature and do not 
include any opinion linking his particular cancer to such 
exposure during service.  Such general literature, without 
more, is not sufficient to show the necessary causal 
connection to service.  

The Board has reviewed the evidence and fully understands the 
veteran's contentions.  However, the preponderance of the 
evidence is against his claim.  The evidentiary record shows 
that his prostate cancer was manifested many years after 
service.  The evidence is against a finding of herbicide 
exposure during service, and the presumptive provisions based 
on such exposure are therefore not applicable.  The veteran's 
assertions regarding chemical exposure and a link to his 
cancer are speculative and unsupported by competent evidence.  
Although the Board is sympathetic to the veteran's medical 
condition, it is unable to find a basis under applicable laws 
and regulations to reach a favorable determination on his 
appeal. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


